Order entered June 19, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-01411-CR
                                   No. 05-12-01414-CR

                          MURELL NORMAN MUCK, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                     Trial Court Cause Nos. 366-81548-11, 366-81549-11

                                        ORDER
         The Court GRANTS appellant’s June 4, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE